Case: 12-1666   Document: 21    Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate5 ~ourt of ~peaI5
     . for tbe jfeberaI ~trtutt

        MOTOROLA MOBILITY LLC
 (FORMERLY KNOWN AS MOTOROLA MOBILITY,
                 INC.),
               Appellant,

                           v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,

                          AND

                     APPLE INC.,
                      Intervenor.


                       2012-1666


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-745.


                     ON MOTION


                      ORDER
     Upon consideration of Apple Inc.'s unopposed motion
for leave to intervene,
Case: 12-1666     Document: 21   Page: 2   Filed: 11/01/2012




MOTOROLA MOBILITY LLC V. ITC                            2


      IT Is ORDERED THAT:

    The motion for leave to intervene is granted. The re-
vised official caption is reflected above.

                                  FOR THE COURT


                                   /s/ Jan Horbaly
                                  Jan Horbaly
                                  Clerk
s21